Citation Nr: 1310379	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO. 07-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from April 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a right knee disability finding that the Veteran had not submitted new and material evidence to reopen the claim.

In a December 2011 decision, the Board, in part, granted the Veteran's petition to reopen his right knee claim, and remanded it, as well as the issues of service connection for pes planus of the right foot and a right ankle disability, for further development and consideration.

In October 2012, the Board granted service connection for the right ankle and foot, but again remanded the right knee claim for further development.

A review of the Virtual VA paperless claims processing system reflects VA treatment records dated from May 2011 through December 2012 with a supplemental statement of case (SSOC) issued in February 2013.

The Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU), as indicated from a June 2012 written statement.  The claim is referred to the RO for appropriate development.


FINDING OF FACT

A right knee disability is not etiologically related to the Veteran's active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A March 2008 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran was also notified of how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  Therefore, the duty to notify has been met.

The Veteran was afforded a VA examination in January 2012 with an addendum obtained in December 2012 from the same examiner. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the VA examination reports reflect review of the claims file and assessment of the Veteran's contentions and disability, the report is adequate. The duty to assist in the gathering of records and a VA examination has also been met and the RO/AMC has substantially completed the December 2011 and October 2012 remand directives by obtaining a VA examination from an orthopedic doctor, VA treatment records generated since May 2011; an addendum to the January 2012 VA examination, and attempting to obtain private treatment records from James Rohrer , D. O. Specifically, the Veteran was sent a letter requesting that he submit a signed release form for Dr. James Rohrer in order to obtain the private records. The letter was sent to the Veteran's last known address and was not returned as undeliverable. The Veteran did not respond, despite subsequently sending a request for expedited processing in February 2013. The duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The lack of response is a large factor in the Board's determination that no further development of the evidence with respect to the claim is warranted.

The claims file contains service treatment records (STRs); VA treatment records; private treatment records; December 2005 VA examination, January 2012 VA examination with a December 2012 addendum; and written statements from the Veteran and his representative.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012).

Service Connection-In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 2013 WL 628429, at *4 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 2013 WL 628429, at *15 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 2013 WL 628429, at *9.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."   Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at *14.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.at *13-14.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *13; see also id. at *9-11, *15-16 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

The Board must assess the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  

Merits of the Claim

The Veteran asserts that he has experienced right knee pain since service. He is competent to report that he has continued to experience observable symptoms since service. See Barr v. Nicholson, 21 Vet.App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Layno v. Brown, 6 Vet.App. 465 (1994) (competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.). To the extent the Veteran has observable symptoms, the Board finds that the Veteran's reports are credible as there is no reason shown to doubt his credibility, in this regard.

STRs show complaints of right knee pain in September 2004 that initially started to hurt after running. He complained of pain upon range of motion and stated that it felt like there was fluid in his knee.  The right knee was tender to palpation and there was redness and swelling.  The Veteran was assessed with possible tendon pain and prescribed Motrin.  Later that month, a boil developed on the Veteran's right knee.  See STR, dated September 28, 2004.  He underwent incision and drainage of a right knee abscess.  The Veteran was diagnosed with MSRA (Methicillin-resistant Staphylococcus Aureus) staph infection. (See October 2004 STR). 

In an April 2005 Report of Medical History, the Veteran reported no knee trouble (e.g., locking, giving out, pain or ligament injury, etc.). An April 2004 Report of Medical Examination reflected normal lower extremities. A March 2004 Report of Medical History showed no complaints of painful or swollen joints or knee trouble. A March 2004 Report of Medical Examination was normal. In an April 2005 Report of Medical Assessment, the Veteran stated that he has not suffered from an injury or illness while on active duty for which he did not seek medical care. In a May 2005 Report of Medical History, the Veteran reported swollen or painful joints, but denied knee trouble.

Post-service VA treatment records do not reflect a diagnosis of or treatment for a right knee disability.  (See VA treatment records dated from July 2009 to December 2012).

A December 2005 VA examination reflected that the Veteran had a healed scar from a previous injury measuring 2 cm x 2.5 cm below the patella. The scar was superficial with no pain, elevation, or depression. The x-rays revealed normal plain film study of the right knee. The Veteran was diagnosed with residuals of incision and drainage of abscesses of the right knee - negative clinical evaluation.

A written statement from the Veteran's private physician, Dr. James Rohrer, reflected a diagnosis of prepatellar bursitis in May 2008. Specifically, the private physician stated that the Veteran complained of right knee pain. He ordered an MRI, which was normal, but there was enough fluid in the bursa that if it did not respond to conservative therapy it may needed to be aspirated in the future. (See May 2008 Written Statement from Dr. James Rohrer).

A January 2012 VA examination showed a history of folliculitis of the right knee that was infected with MRSA during service. The Veteran recovered with Keflex. The examiner reported that imaging studies of the knee had been performed and that the Veteran did not have degenerative or traumatic arthritis. He further stated that there was no x-ray evidence of patellar subluxation or any other significant diagnostic test findings. He also mentioned that x-rays of the right knee performed in December 2005 and January 2012 were normal. The examiner concluded that there were no objective findings of a disability and that the Veteran had a normal knee. 

In a December 2012 addendum, the January 2012 VA examiner stated that he reviewed the claims file. He concluded that the claimed right knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. His rationale was premised on the fact that the January 2012 knee examination was normal. The Veteran consistently had normal x-rays. He stated that the Veteran was diagnosed with folliculitis, an infective skin disorder, in service, that did affect the skin over the knee. The examiner explained that unless the pre-patellar was actually infected this condition would not lead to prepatellar bursitis and that the bursa was not infected during service.  He also stated that the MRI (in May 2008) was normal indicating no bursitis.

Although the Veteran was diagnosed with prepatellar bursitis by his private doctor in May 2008, the RO attempted to obtain the records that were used to support the diagnosis. However, the Veteran did not respond to the request for a release to obtain these records. Further, the private physician did not opine as to etiology of the right knee condition. The December 2005, January 2012 VA examination report, and December 2012 addendum appear more objective and well-reasoned in that all testing was associated with the claims file.  The VA examiners reviewed the claims folder and provided a detailed rationale for their findings. Therefore, the VA examinations are afforded significantly greater probative weight than the May 2008 private written statement. See Owens v. Brown, 7 Vet.App. 429, 433 (1995); Wood v. Derwinski, 1 Vet.App. 190 (1991).

The competent and credible (i.e., probative) medical evidence of record shows that there is no current diagnosis of a right knee disability, other than residuals of incision and drainage of the right knee for which the Veteran is already service connected and rated under Diagnostic Code 7805. Although a private written statement from Dr. James Rohrer indicated a finding of "prepatellar bursitis" in May 2008, the physician did not opine as to etiology, and the lack of supportive diagnostic records significantly lessens the probative value. The Veteran was examined for a right knee disability, which was not clinically evident in December 2005 and January 2012. (See December 2005 and January 2012 VA examinations and December 2012 addendum). 

Absent proof of the existence of the disability being claimed, there can be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet.App. 223 (1992); Rabideau v. Derwinski, 2 Vet.App. 141 (1992). The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative. McClain v. Nicholson, 21 Vet.App. 319 (2007). However, where the overall record fails to support a current diagnosis of the claimed disability, that holding is inapplicable.

The VA examinations in December 2005 and January 2012/December 2012 are significant in two critical respects. They both indicate that the Veteran does not have a current right knee disability.  In the December 2012 addendum, the examiner acknowledged the previous diagnosis of prepatellar bursitis in May 2008, which he mistakenly indicated was during service.  Regardless, he noted that the MRI was normal, which indicated that there was no bursitis, in effect disagreeing with the May 2008 diagnosis from Dr. Rohrer.  Again, efforts to obtain additional records from Dr. Rohrer's were unsuccessful. 

In addition, assuming, without deciding, that the Veteran had prepatellar bursitis of his right knee in May 2008, the January 2012/December 2012 VA examiner concluded that it was less likely than not incurred in or related to any incident of service.  The examiner reasoned that the Veteran was diagnosed with folliculitis, an infective skin disorder, in service, that affected the skin over the knee.  However, the examiner explained that unless the pre-patellar was actually infected, this condition would not lead to prepatellar bursitis and that the bursa was not infected during service.  

The January 2012/December 2012 VA examiner thoroughly reviewed the record and was aware of the Veteran's treatment history as well as his contentions. Further, his opinion - that the Veteran does not have a right knee disability as the result of his service - is explained and supported. The Court has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board has considered the Veteran's contention that he has a current right knee disorder related to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the presence of a current right knee disorder that had its onset in service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Regardless, two VA medical examiners examined the Veterans knee and determined that clinical evaluation of the right knee was negative.  The VA examiner in December 2012 also concluded that  it was less likely than not that any prepatellar bursitis was incurred in or related to any incident of service.  This medical evidence is found to be more probative than the Veteran's contentions, given the negative diagnostic testing and the VA examiners medical expertise.

As such, after weighing and balancing the evidence of record, the preponderance of the evidence of record is against a finding that the Veteran has a right knee disability related to his military service. See 38 U.S.C.A. § 1131. Accordingly, the Board finds that the criteria for service connection are not met and the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b). However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


